741 N.W.2d 347 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bobby PERRY, Defendant-Appellant.
Docket No. 134829. COA No. 278484.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the July 25, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the trial court erred in scoring 10 points on OV 4 for serious psychological injury to a victim under MCL 777.34(1)(a). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.